EXHIBIT 10.13

AMENDED AND RESTATED CREDIT AGREEMENT

(LINE OF CREDIT)

(LETTER OF CREDIT SUB-FACILITY)

This Agreement (the “Agreement”) is made and entered into as of May 1, 2007 by
and between BANK OF THE WEST (the “Bank”) and GUIDANCE SOFTWARE, INC. (the
“Borrower”), on the terms and conditions that follow:

RECITALS

 

A. The Borrower and the Bank are parties to that certain Credit Agreement dated
as of May 4, 2005 (the “Existing Credit Agreement”).

 

B. The Borrower and the Bank have agreed to modify the Existing Credit Agreement
in certain respects and for convenience of reference to amend and restate the
Existing Credit Agreement on the terms and subject to the conditions set forth
herein.

 

C. The Borrower did execute that certain Supplemental Security Agreement
(Trademarks) dated May 4, 2005 granting the Bank a security agreement in the
Borrower’s intellectual property consisting generally of trademarks. The
Borrower reaffirms that this Supplemental Security Agreement (Trademarks)
continues to be security for this Amended and Restated Credit Agreement.

 

D. NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION

1

DEFINITIONS

 

1.1 Certain Defined Terms: Unless elsewhere defined in this Agreement, the
following terms shall have the following meanings (such meanings to be generally
applicable to the singular and plural forms of the terms defined):

 

  1.1.1 “Advance”: shall mean an advance to the Borrower under the credit
facility(ies) described in Section 2.

 

  1.1.2 “Business Day”: shall mean a day, other than a Saturday or Sunday, on
which commercial banks are open for business in California.

 

  1.1.3 “Collateral”: shall mean the property described in Section 3, together
with any other personal or real property in which the Bank may be granted a lien
or security interest to secure payment of the Obligations.

 

  1.1.4

“Environmental Claims”: shall mean all claims, however asserted, by any
governmental authority or other person alleging potential liability or
responsibility for violation of any

 

-1-



--------------------------------------------------------------------------------

 

Environmental Law or for Discharge or injury to the environment or threat to
public health, personal injury (including sickness, disease or death), property
damage, natural resources damage, or otherwise alleging liability or
responsibility for damages (punitive or otherwise), cleanup, removal, remedial
or response costs, restitution, civil or criminal penalties, injunctive relief,
or other type of relief, resulting from or based upon (a) the presence,
placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental placement, spills, leaks, Discharges, emissions or releases) of
any Hazardous Material at, in, or from property, whether or not owned by the
Borrower, or (b) any other circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

 

  1.1.5 “Environmental Laws”: shall mean all federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental
authorities, in each case relating to environmental, health, safety and land use
matters; including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), the Clean Air Act, the
Federal Water Pollution Control Act of 1972, the Solid Waste Disposal Act, the
Federal Resource Conservation and Recovery Act, the Toxic Substances Control
Act, the Emergency Planning and Community Right-to-Know Act, the California
Hazardous Waste Control Law, the California Solid Waste Management, Resource,
Recovery and Recycling Act, the California Water Code and the California Health
and Safety Code.

 

  1.1.6 “Environmental Permits”: shall have the meaning provided in Section 5.11
hereof.

 

  1.1.7 “ERISA”: shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.

 

  1.1.8 “Event of Default”: shall have the meaning set forth in Section 7.

 

  1.1.9 “Expiration Date”: shall mean October 31, 2008, or the date of
termination of the Bank’s commitment to lend under this Agreement pursuant to
Section 8, whichever shall occur first.

 

  1.1.10 “Hazardous Materials”: shall mean all those substances which are
regulated by, or which may form the basis of liability under, any Environmental
Law, including all substances identified under any Environmental Law as a
pollutant, contaminant, hazardous waste, hazardous constituent, special waste,
hazardous substance, hazardous material, or toxic substance, or petroleum or
petroleum derived substance or waste.

 

  1.1.11 “Indebtedness”: shall mean, with respect to the Borrower, (i) all
indebtedness for borrowed money or for the deferred purchase price of property
or services in respect of which the Borrower is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which the
Borrower otherwise assures a creditor against loss and (ii) obligations under
leases which shall have been or should be, in accordance with generally accepted
accounting principles, reported as capital leases in respect of which the
Borrower is liable, contingently or otherwise, or in respect of which the
Borrower otherwise assures a creditor against loss. The word “Indebtedness” also
includes expenses incurred by the Bank to enforce obligations of the Borrower
under this Agreement, together with interest on such amounts as provided in this
Agreement, and all other obligations, debts, and liabilities of the Borrower to
the Bank as well as all claims by the Bank against the Borrower that are now or
hereafter existing, voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated, whether the Borrower may be liable
individually or jointly with others, whether recovery upon such Indebtedness may
be or hereafter may become barred by any statute of limitations, and whether
such Indebtedness may be or hereafter may become otherwise unenforceable.

 

-2-



--------------------------------------------------------------------------------

  1.1.12 “Letter of Credit Facility”: shall mean the credit facility described
as such in Section 2.

 

  1.1.13 “LIBOR Advance”: shall have the respective meaning as it is defined for
each facility under Section 2, hereof.

 

  1.1.14 “LIBOR Interest Period”: shall have the respective meaning as it is
defined for each facility under Section 2, hereof.

 

  1.1.15 “LIBOR Rate”: shall have the respective meaning as it is defined for
each facility under Section 2, hereof.

 

  1.1.16 “Line Account”: shall have the meaning provided in Section 2.3 hereof.

 

  1.1.17 “ Line of Credit”: shall mean the credit facility described as such in
Section 2.

 

  1.1.18 “Obligations”: shall mean all amounts owing by the Borrower to the Bank
pursuant to this Agreement including, but not limited to, the unpaid principal
amount of any loans or advances.

 

  1.1.19 “Ordinary Course of Business”: shall mean, with respect to any
transaction involving the Borrower or any of its subsidiaries or affiliates, the
ordinary course of the Borrower’s business, as conducted by the Borrower in
accordance with past practice and undertaken by the Borrower in good faith and
not for the purpose of evading any covenant or restriction in this Agreement or
in any other document, instrument or agreement executed in connection herewith.

 

  1.1.20 “Permitted Liens”: shall mean: (i) liens and security interests
securing indebtedness owed by the Borrower to the Bank; (ii) liens for taxes,
assessments or similar charges not yet due; (iii) liens of materialmen,
mechanics, warehousemen, or carriers or other like liens arising in the Ordinary
Course of Business and securing obligations which are not yet delinquent;
(iv) purchase money liens or purchase money security interests upon or in any
property acquired or held by the Borrower in the Ordinary Course of Business to
secure Indebtedness outstanding on the date hereof or permitted to be incurred
herein; (v) liens and security interests which, as of the date hereof, have been
disclosed to and approved by the Bank in writing; and (vi) those liens and
security interests which in the aggregate constitute an immaterial and
insignificant monetary amount with respect to the net value of the Borrower’s
assets.

 

  1.1.21 “Prime Rate”: shall mean an index for a variable interest rate which is
quoted, published or announced by Bank as its prime rate and as to which loans
may be made by Bank at, above or below such rate.

 

  1.1.22 “Variable Rate Advance”: shall have the respective meaning as it is
defined for each facility under Section 2, hereof.

 

  1.1.23 “Variable Rate”: shall have the respective meaning as it is defined for
each facility under Section 2, hereof.

 

1.2 Accounting Terms: All references to financial statements, assets,
liabilities, and similar accounting items not specifically defined herein shall
mean such financial statements or such items prepared or determined in
accordance with generally accepted accounting principles consistently applied
and, except where otherwise specified, all financial data submitted pursuant to
this Agreement shall be prepared in accordance with such principles.

 

-3-



--------------------------------------------------------------------------------

1.3 Other Terms: Other terms not otherwise defined shall have the meanings
attributed to such terms in the Uniform Commercial Code as in effect on July 1,
2001 and from time to time thereafter.

SECTION

2

CREDIT FACILITIES

 

2.1 THE LINE OF CREDIT

 

  2.1.1 The Line of Credit: On terms and conditions as set forth herein, the
Bank agrees to make Advances to the Borrower from time to time from the date
hereof to the Expiration Date, provided the aggregate amount of such Advances
outstanding at any time does not exceed $3,000,000.00 (the “Line of Credit”).
Within the foregoing limits, the Borrower may borrow, partially or wholly
prepay, and reborrow under this Section 2.1. Proceeds of the Line of Credit
shall be used to assist with working capital needs of the Borrower’s operations.

 

  2.1.2 Making Line Advances: Each Advance shall be conclusively deemed to have
been made at the request of and for the benefit of the Borrower (i) when
credited to any deposit account of the Borrower maintained with the Bank or
(ii) when paid in accordance with the Borrower’s written instructions. Subject
to the requirements of Section 4 and provided such request is made in a timely
manner as provided in Section 2.1.5 below, Advances shall be made by the Bank
under the Line of Credit.

 

  2.1.3 Repayment: On the Expiration Date, the Borrower hereby promises and
agrees to pay to the Bank in full the aggregate unpaid principal amount of all
Advances then outstanding, together with all accrued and unpaid interest
thereon.

 

  2.1.4 Interest on Advances: Interest shall accrue from the date of each
Advance under the Line of Credit at one of the following rates, as quoted by the
Bank and as elected by the Borrower below:

 

  (i) Variable Rate Advances: A variable rate per annum equivalent to the Prime
Rate minus .75% (the “Variable Rate”). Interest shall be adjusted concurrently
with any change in the Prime Rate. An Advance based upon the Variable Rate is
hereinafter referred to as a “Variable Rate Advance”.

 

  (ii) LIBOR Advances: A fixed rate quoted by the Bank for one month or for such
other period of time that the Bank may quote and offer (provided that any such
period of time does not extend beyond the Expiration Date) (the “LIBOR Interest
Period”) for Advances in the minimum amount of $100,000.00. Such interest rate
shall be a percentage approximately equivalent to 1.50% in excess of the Bank’s
LIBOR Rate which is that rate determined by the Bank’s Treasury Desk as being
the arithmetic mean of the U. S. dollar London Interbank Offered Rates for such
period appearing on page USD (or such other page as may replace page USD) of the
Bloomberg Financial Markets screen at or about 10:00 a.m. (New York Time) on the
second Business Day prior to the first day of such period (adjusted for any and
all assessments, surcharges and reserve requirements) (the “LIBOR Rate”). An
Advance based upon the LIBOR Rate is hereinafter referred to as a “LIBOR
Advance”.

 

-4-



--------------------------------------------------------------------------------

Interest on any Advance shall be computed on the basis of 360 days per year, but
charged on the actual number of days elapsed.

The Borrower hereby promises and agrees to pay interest in arrears on Variable
Rate Advances and LIBOR Advances on the first calendar day of each month.

If interest is not paid as and when it is due, it shall be added to the
principal, become and be treated as a part thereof, and shall thereafter bear
like interest.

 

  2.1.5 Notice of Borrowing: Upon written or telephonic notice which shall be
received by the Bank at or before 2:00 p.m. (Pacific time) on a Business Day,
the Borrower may borrow under the Line of Credit by requesting:

 

  (i) A Variable Rate Advance. A Variable Rate Advance may be made on the day
notice is received by the Bank; provided, however, that if the Bank shall not
have received notice at or before 2:00 p.m. on the day such Advance is requested
to be made, such Variable Rate Advance may, at the Bank’s option, be made on the
next Business Day.

 

  (ii) A LIBOR Advance. Notice of any LIBOR Advance shall be received by the
Bank no later than two Business Days prior to the day (which shall be a Business
Day) on which the Borrower requests such LIBOR Advance to be made.

 

  2.1.6 Notice of Election to Adjust Interest Rate: The Borrower may elect:

 

  (i) That interest on a Variable Rate Advance shall be adjusted to accrue at
the LIBOR Rate; provided, however, that such notice shall be received by the
Bank no later than two Business Days prior to the day (which shall be a Business
Day) on which the Borrower requests that interest be adjusted to accrue at the
LIBOR Rate.

 

  (ii) That interest on a LIBOR Advance shall continue to accrue at a newly
quoted LIBOR Rate or shall be adjusted to commence to accrue at the Variable
Rate; provided, however, that such notice shall be received by the Bank no later
than two Business Days prior to the last day of the LIBOR Interest Period
pertaining to such LIBOR Advance. If the Bank shall not have received notice (as
prescribed herein) of the Borrower’s election that interest on any LIBOR Advance
shall continue to accrue at the newly quoted LIBOR Rate, the Borrower shall be
deemed to have elected that interest thereon shall be adjusted to accrue at the
Variable Rate upon the expiration of the LIBOR Interest Period pertaining to
such Advance.

 

  2.1.7 Prepayment: The Borrower may prepay any Advance in whole or in part, at
any time and without penalty, provided, however, that: (i) any partial
prepayment shall first be applied, at the Bank’s option, to accrued and unpaid
interest and next to the outstanding principal balance; and (ii) during any
period of time in which interest is accruing on any Advance on the basis of the
LIBOR Rate, no prepayment shall be made except on a day which is the last day of
the LIBOR Interest Period pertaining thereto. If the whole or any part of any
LIBOR Advance is prepaid by reason of acceleration or otherwise, the Borrower
shall, upon the Bank’s request, promptly pay to and indemnify the Bank for all
costs, expenses and any loss (including loss of future interest income) actually
incurred by the Bank and any loss (including loss of profit resulting from the
re-employment of funds) deemed sustained by the Bank as a consequence of such
prepayment.

The Bank shall be entitled to fund all or any portion of its Advances in any
manner it may determine in its sole discretion, but all calculations and
transactions hereunder shall be conducted as though the Bank actually funded all
Advances through the purchase of dollar

 

-5-



--------------------------------------------------------------------------------

 

deposits bearing interest at the same rate as U.S. Treasury securities in the
amount of the relevant Advance and in maturities corresponding to the date of
such purchase to the Expiration Date hereunder.

 

  2.1.8 Indemnification for LIBOR Rate Costs: During any period of time in which
interest on any Advance is accruing on the basis of the LIBOR Rate, the Borrower
shall, upon the Bank’s request, promptly pay to and reimburse the Bank for all
costs incurred and payments made by the Bank by reason of any future assessment,
reserve, deposit or similar requirement or any surcharge, tax or fee imposed
upon the Bank or as a result of the Bank’s compliance with any directive or
requirement of any regulatory authority pertaining or relating to funds used by
the Bank in quoting and determining the LIBOR Rate.

 

  2.1.9 Conversion from LIBOR Rate to Variable Rate: In the event that the Bank
shall at any time determine that the accrual of interest on the basis of the
LIBOR Rate (i) is infeasible because the Bank is unable to determine the LIBOR
Rate due to the unavailability of U.S. dollar deposits, contracts or
certificates of deposit in an amount approximately equal to the amount of the
relevant Advance and for a period of time approximately equal to relevant LIBOR
Interest Period or (ii) is or has become unlawful or infeasible by reason of the
Bank’s compliance with any new law, rule, regulation, guideline or order, or any
new interpretation of any present law, rule, regulation, guideline or order,
then the Bank shall give telephonic notice thereof (confirmed in writing) to the
Borrower, in which event any Advance bearing interest at the LIBOR Rate shall be
deemed to be a Variable Rate Advance and interest shall thereupon immediately
accrue at the Variable Rate.

 

  2.1.10 Commitment Fee: The Borrower agrees to pay to the Bank a commitment fee
on the unused portion of the Line of Credit of .25% per annum, payable quarterly
in arrears, commencing April 30, 2007, and computed on a year of 360 days for
actual days elapsed.

 

2.2 LETTER OF CREDIT SUB-FACILITY

 

  2.2.1 Letter of Credit Sub-Facility: The Bank agrees to issue commercial
and/or standby letters of credit (each a “Letter of Credit”) on behalf of the
Borrower of up to $3,000,000.00. At no time, however, shall the total principal
amount of all Advances outstanding under the Line of Credit, together with the
total face amount of all Letters of Credit outstanding, less any partial draws
paid by the Bank, exceed the Line of Credit.

For the purposes hereof, any Letters of Credit issued and outstanding for the
account of the Borrower as of the date hereof shall be deemed to be issued
hereunder.

 

  (i) Upon the Bank’s request, the Borrower shall promptly pay to the Bank
issuance fees and such other fees, commissions, costs and any out-of-pocket
expenses charged or incurred by the Bank with respect to any Letter of Credit.

 

  (ii) The commitment by the Bank to issue Letters of Credit shall, unless
earlier terminated in accordance with the terms of the Agreement, automatically
terminate on the Expiration Date of the Line of Credit and no Letter of Credit
shall expire on a date which is more than 90 days after the Expiration Date.

 

  (iii) Each Letter of Credit shall be in form and substance satisfactory to the
Bank and in favor of beneficiaries satisfactory to the Bank, provided that the
Bank may refuse to issue a Letter of Credit due to the nature of the transaction
or its terms or in connection with any transaction where the Bank, due to the
beneficiary or the nationality or residence of the beneficiary, would be
prohibited by any applicable law, regulation or order from issuing such Letter
of Credit.

 

-6-



--------------------------------------------------------------------------------

  (iv) Prior to the issuance of each Letter of Credit, but in no event later
than 10:00 a.m. (California time) on the day such Letter of Credit is to be
issued (which shall be a Business Day), the Borrower shall deliver to the Bank a
duly executed form of the Bank’s standard form of application for issuance of a
Letter of Credit with proper insertions.

 

  (v) The Borrower shall, upon the Bank’s request, promptly pay to and reimburse
the Bank for all costs incurred and payments made by the Bank by reason of any
future assessment, reserve, deposit or similar requirement or any surcharge, tax
or fee imposed upon the Bank or as a result of the Bank’s compliance with any
directive or requirement of any regulatory authority pertaining or relating to
any Letter of Credit.

In the event that the Borrower fails to pay any drawing under any Letter of
Credit or the balances in the depository account or accounts maintained by the
Borrower with Bank are insufficient to pay such drawing, without limiting the
rights of Bank hereunder or waiving any Event of Default caused thereby, Bank
may, and Borrower hereby authorizes Bank to create an Advance bearing interest
at the rate or rates provided in Section 9.2 hereof to pay such drawing.

 

2.3 Line Account: The Bank shall maintain on its books a record of account in
which the Bank shall make entries for each Advance and such other debits and
credits as shall be appropriate in connection with the credit facilities granted
hereunder (the “Line Account”). The Bank shall provide the Borrower with a
statement of the Borrower’s Line Account, which statement shall be considered to
be correct and conclusively binding on the Borrower unless the Borrower notifies
the Bank to the contrary within 30 days after the Borrower’s receipt of any such
statement which it deems to be incorrect.

 

2.4 Payments: If any payment required to be made by the Borrower hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at then applicable rate during such extension. All payments required
to be made hereunder shall be made to the office of the Bank designated for the
receipt of notices herein or such other office as Bank shall from time to time
designate.

 

2.5 Authorization to Charge Account(s): The Borrower hereby authorizes the Bank
to charge, from time to time, against any or all of the Borrower’s deposit
accounts with the Bank any amount so due under this Agreement, including, but
not limited to, account # 751-009820 maintained with the Bank. Notwithstanding
this authorization, the Borrower shall be in default for nonpayment as provided
in this Agreement until and unless the default is cured by payment, whether
initiated by the Bank or by the Borrower.

 

2.6 Late Payment: In addition to any other rights the Bank may have hereunder,
if any payment of principal or interest or any portion thereof, under this
Agreement is not paid within 15 days of when due, a late payment charge equal to
five percent (5%) of such past due payment may be assessed and shall be
immediately payable.

SECTION

3

COLLATERAL

 

3.1 The Collateral: To secure payment and performance of all the Borrower’s
Obligations under this Agreement and all other liabilities, loans, guarantees,
covenants and duties owed by the Borrower to the Bank, whether or not evidenced
by this or by any other agreement, absolute or contingent, due or to become due,
now existing or hereafter and howsoever created, the Borrower hereby grants the
Bank a security interest in and to all of the following property:

 

-7-



--------------------------------------------------------------------------------

  (i) Equipment. All goods now owned or hereafter acquired by the Borrower or in
which the Borrower now has or may hereafter acquire any interest, including, but
not limited to, all machinery, equipment, furniture, furnishings, fixtures,
tools, supplies and motor vehicles of every kind and description, and all
additions, accessions, improvements, replacements and substitutions thereto and
thereof (the “Equipment”).

 

  (ii) Inventory. All inventory now owned or hereafter acquired by the Borrower,
including, but not limited to, all raw materials, work in process, finished
goods, inventory leased to others or held for lease, merchandise, parts and
supplies of every kind and description, including inventory temporarily out of
the Borrower’s custody or possession, together with all returns on accounts (the
“Inventory”).

 

  (iii) Accounts. All accounts, letter of credit rights, commercial tort claims,
contract rights and general intangibles, including software and payment
intangibles, now owned or hereafter created or acquired by the Borrower,
including, but not limited to, all receivables, including as-extracted
receivables, credit card receivables, health care receivables, insurance
receivables, software receivables and license fees, goodwill, trademarks,
trademark applications, trade styles, trade names, patents, patent applications,
copyrights and copyright applications, customer lists, business records and
computer programs, tapes, disks and related data processing software that at any
time evidence or contain information relating to any of the Collateral.

 

  (iv) Documents. All documents, instruments and chattel paper, whether
electronic or tangible, now owned or hereafter acquired by the Borrower,
including, but not limited to, warehouse and other receipts, bills of sale,
promissory notes and bills of lading.

 

  (v) Monies. All monies, deposit accounts, certificates of deposit, investment
property and securities of the Borrower now or hereafter in the Bank’s or its
agents’ possession.

 

  (vi) Assets. All assets of the Borrower, whether now existing or hereafter
acquired, and the products and proceeds thereof.

The Bank’s security interest in the Collateral shall be a continuing lien and
shall include the proceeds and products of the Collateral including, but not
limited to, the proceeds of any insurance thereon.

Borrower hereby consents to and instructs Bank to file financing statements in
all locations deemed appropriate by the Bank from time to time.

The security interest granted to Bank in the Collateral shall not secure or be
deemed to secure any Indebtedness of the Borrower to the Bank which is, at the
time of its creation, subject to the provisions of any state or federal consumer
credit or truth-in-lending disclosure statutes.

 

-8-



--------------------------------------------------------------------------------

SECTION

4

CONDITIONS PRECEDENT

 

4.1 Conditions Precedent to the Initial Extension of Credit: The obligation of
the Bank to make the initial Advance or the first extension of credit to or on
account of the Borrower hereunder is subject to the conditions precedent that
the Bank shall have received before the date of such initial Advance or such
first extension of credit all of the following, in form and substance
satisfactory to the Bank:

 

  (i) Authority to Borrow. Evidence that the execution, delivery and performance
by the Borrower of this Agreement and any document, instrument or agreement
required hereunder have been duly authorized.

 

  (ii) Fees. Payment of all of the Bank’s out-of-pocket expenses in connection
with the preparation and negotiation of this Agreement.

 

  (iii) Supplemental Security Agreement. Supplemental Security Agreement
(Trademarks) dated May 4, 2005 executed by the Borrower in favor of the Bank.

 

  (iv) Miscellaneous. Such other evidence as the Bank may request to establish
the consummation of the transaction contemplated hereunder and compliance with
the conditions of this Agreement.

 

4.2 Conditions Precedent to All Extensions of Credit: The obligation of the Bank
to make each Advance or each other extension of credit, as the case may be, to
or on account of the Borrower (including the initial Advance or the first
extension of credit) shall be subject to the further conditions precedent that,
on the date of each Advance or each extension of credit and after the making of
such Advance or extension of credit:

 

  (i) Reporting Requirements. The Bank shall have received the documents set
forth in Section 6.1.

 

  (ii) Subsequent Approvals. The Bank shall have received such supplemental
approvals, opinions or documents as the Bank may reasonably request.

 

  (iii) Representations and Warranties. The representations contained in
Section 5 and in any other document, instrument or certificate delivered to the
Bank hereunder are true, correct and complete.

 

  (iv) Event of Default. No event has occurred and is continuing which
constitutes, or with the lapse of time or giving of notice or both, would
constitute an Event of Default.

 

  (v) Collateral. The security interest in the Collateral has been duly
authorized, created and perfected with first priority and is in full force and
effect.

The Borrower’s acceptance of the proceeds of any loan, Advance or extension of
credit, or the Borrower’s applying for any Letter of Credit, or the Borrower’s
execution of any document or instrument evidencing or creating any Obligation
hereunder shall be deemed to constitute the Borrower’s representation and
warranty that all of the above statements are true and correct.

 

-9-



--------------------------------------------------------------------------------

SECTION

5

REPRESENTATIONS AND WARRANTIES

The Borrower hereby makes the following representations and warranties to the
Bank, which representations and warranties are continuing:

 

5.1 Status: The Borrower’s correct legal name is as stated in this Agreement and
the Borrower is a corporation duly organized and validly existing under the laws
of California and with its chief executive office in the state of California and
is properly licensed and is qualified to do business and in good standing in,
and, where necessary to maintain the Borrower’s rights and privileges, has
complied with the fictitious name statute of every jurisdiction in which the
Borrower is doing business.

 

5.2 Authority: The execution, delivery and performance by the Borrower of this
Agreement and any instrument, document or agreement required hereunder have been
duly authorized and do not and will not: (i) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having application to the Borrower; (ii) result in a
breach of or constitute a default under any material indenture or loan or credit
agreement or other material agreement, lease or instrument to which the Borrower
is a party or by which it or its properties may be bound or affected; or
(iii) require any consent or approval of its stockholders or violate any
provision of its articles of incorporation or by-laws.

 

5.3 Legal Effect: This Agreement constitutes, and any instrument, document or
agreement required hereunder when delivered hereunder will constitute, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms.

 

5.4 Fictitious Trade Styles: There are no fictitious trade styles, fictitious
trade names, assumed business names or trade names (defined herein as “Trade
Name”) used by the Borrower in connection with its business operations. The
Borrower shall notify the Bank not less than 30 days prior to effecting any
change in the matters described herein or prior to using any other Trade Name at
any future date, indicating the Trade Name and State(s) of its use.

 

5.5 Financial Statements: All financial statements, information and other data
which may have been or which may hereafter be submitted by the Borrower to the
Bank are true, accurate and correct and have been or will be prepared in
accordance with generally accepted accounting principles consistently applied
and accurately represent the financial condition or, as applicable, the other
information disclosed therein. Since the most recent submission of such
financial information or data to the Bank, the Borrower represents and warrants
that no material adverse change in the Borrower’s financial condition or
operations has occurred which has not been fully disclosed to the Bank in
writing.

 

5.6 Litigation: Except as have been disclosed to the Bank in writing, there are
no actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or the Borrower’s properties before
any court or administrative agency which, if determined adversely to the
Borrower, would have a material adverse effect on the Borrower’s financial
condition or operations or on the Collateral.

 

5.7 Title to Assets: The Borrower has good and marketable title to all of its
assets (including, but not limited to, the Collateral) and the same are not
subject to any security interest, encumbrance, lien or claim of any third person
except for Permitted Liens.

 

-10-



--------------------------------------------------------------------------------

5.8 ERISA: If the Borrower has a pension, profit sharing or retirement plan
subject to ERISA, such plan has been and will continue to be funded in
accordance with its terms and otherwise complies with and continues to comply
with the requirements of ERISA.

 

5.9 Taxes: The Borrower has filed all tax returns required to be filed and paid
all taxes shown thereon to be due, including interest and penalties, other than
such taxes which are currently payable without penalty or interest or those
which are being duly contested in good faith.

 

5.10 Margin Stock. The proceeds of any loan or advance hereunder will not be
used to purchase or carry margin stock as such term is defined under Regulation
U of the Board of Governors of the Federal Reserve System.

 

5.11 Environmental Compliance. The operations of the Borrower comply, and during
the term of this Agreement will at all times comply, in all respects with all
Environmental Laws; the Borrower has obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for its ordinary course operations, all
such Environmental Permits are in good standing, and the Borrower is in
compliance with all material terms and conditions of such Environmental Permits;
neither the Borrower nor any of its present property or operations is subject to
any outstanding written order from or agreement with any governmental authority
nor subject to any judicial or docketed administrative proceeding, respecting
any Environmental Law, Environmental Claim or Hazardous Material; there are no
Hazardous Materials or other conditions or circumstances existing, or arising
from operations prior to the date of this Agreement, with respect to any
property of the Borrower that would reasonably be expected to give rise to
Environmental Claims; provided, however, that with respect to property leased
from an unrelated third party, the foregoing representation is made to the best
knowledge of the Borrower. In addition, (i) the Borrower does not have any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws, or that are leaking or disposing of Hazardous
Materials off-site, and (ii) the Borrower has notified all of their employees of
the existence, if any, of any health hazard arising from the conditions of their
employment and have met all notification requirements under Title III of CERCLA
and all other Environmental Laws.

 

5.12 Inventory:

 

  (i) The Borrower keeps correct and accurate records. (itemizing and describing
the kind, type, quality and quantity of inventory, the Borrower’s cost therefor
and selling price thereof, and the daily withdrawals therefrom and additions
thereto).

 

  (ii) All inventory is of good and merchantable quality, free from defects.

 

  (iii) The inventory is not stored with a bailee, warehouseman or similar
party.

SECTION

6

COVENANTS

The Borrower covenants and agrees that, during the term of this Agreement, and
so long thereafter as the Borrower is indebted to the Bank under this Agreement,
the Borrower will, unless the Bank shall otherwise consent in writing:

 

6.1 Reporting and Certification Requirements: Deliver or cause to be delivered
to the Bank in form and detail satisfactory to the Bank:

 

-11-



--------------------------------------------------------------------------------

  (i) Not later than 90 days after the end of each of the Borrower’s fiscal
years, a copy of the annual audited financial report of the Borrower for such
year, prepared by a firm of certified public accountants acceptable to Bank and
accompanied by an unqualified opinion of such firm.

 

  (ii) Not later than 45 days after the end of each fiscal quarter, a copy of
the Borrower’s financial statement as of the end of such period.

 

  (iii) Promptly upon the Bank’s request, such other information pertaining to
the Borrower, the Collateral or any guarantor hereunder as the Bank may
reasonably request.

 

6.2 Financial Condition: The Borrower promises and agrees, during the term of
this Agreement and until payment in full of all of the Borrower’s Obligations,
the Borrower will maintain at all times:

 

  (i) Cash, cash equivalents and marketable securities of not less than
$10,000,000.00.

 

  (ii) Not allow a cumulative net loss (excluding non-cash shareholder
compensation expense) in excess of $4,000,000.00 during any one fiscal year.

 

6.3 Preservation of Existence; Compliance with Applicable Laws: Maintain and
preserve its existence and all rights and privileges now enjoyed; and conduct
its business and operations in accordance with all applicable laws, rules and
regulations.

 

6.4 Merge or Consolidate: Not liquidate or dissolve, merge or consolidate with
or into, or acquire any other business organization without the prior written
consent of Bank, which consent shall not be unreasonably withheld.

 

6.5 Additional Indebtedness: Not, after the date hereof, create, incur or
assume, directly or indirectly, any additional Indebtedness other than
(i) Indebtedness owed or to be owed to the Bank or (ii) Indebtedness to trade
creditors incurred in the Ordinary Course of Business or (iii) Indebtedness of
up to $2,000,000.00 in the aggregate.

 

6.6 Liens and Encumbrances: Not create, assume or permit to exist any security
interest, encumbrance, mortgage, deed of trust, or other lien (including, but
not limited to, a lien of attachment, judgment or execution) affecting any of
the Borrower’s properties, or execute or allow to be filed any financing
statement or continuation thereof affecting any of such properties, except for
Permitted Liens or as otherwise provided in this Agreement, and except liens and
security interests associated with Indebtedness of up to $2,000,000.00 in the
aggregate.

 

6.7 Maintenance of Insurance: Keep and maintain the Collateral insured for not
less than its full replacement value against all risks of loss and damage and
maintain insurance in such amounts and covering such risks as is usually carried
by companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates and maintain such other
insurance and coverages as may be required by the Bank. All such insurance shall
be in form and amount and with companies satisfactory to the Bank.

 

     With respect to insurance covering properties in which the Bank maintains a
security interest or lien, such insurance shall name the Bank as loss payee
pursuant to a loss payable endorsement satisfactory to the Bank and shall not be
altered or canceled except upon 10 days’ prior written notice to the Bank. Upon
the Bank’s request, the Borrower shall furnish the Bank with the original policy
or binder of all such insurance.

 

6.8

Maintenance of Collateral and Other Properties: Except for Permitted Liens, keep
and maintain the Collateral free and clear of all levies, liens, encumbrances
and security interests (including, but

 

-12-



--------------------------------------------------------------------------------

 

not limited to, any lien of attachment, judgment or execution) and defend the
Collateral against any such levy, lien, encumbrance or security interest; comply
with all laws, statutes and regulations pertaining to the Collateral and its use
and operation; execute, file and record such statements, notices and agreements,
take such actions and obtain such certificates and other documents as necessary
to perfect, evidence and continue the Bank’s security interest in the Collateral
and the priority thereof; maintain accurate and complete records of the
Collateral which show all sales, claims and allowances; and properly care for,
house, store and maintain the Collateral in good condition, free of misuse,
abuse and deterioration, other than normal wear and tear. The Borrower shall
also maintain and preserve all its properties in good working order and
condition in accordance with the general practice of other businesses of similar
character and size, ordinary wear and tear excepted.

 

6.9 Payment of Obligations and Taxes: Make timely payment of all assessments and
taxes and all of its liabilities and obligations including, but not limited to,
trade payables, unless the same are being contested in good faith by appropriate
proceedings with the appropriate court or regulatory agency. For purposes
hereof, the Borrower’s issuance of a check, draft or similar instrument without
delivery to the intended payee shall not constitute payment.

 

6.10 Depository Relationships: Maintain its primary business depository
relationship with Bank, including general, operating and administrative deposit
accounts and cash management services.

 

6.11 Inspection Rights and Accounting Records: The Borrower will maintain
adequate books and records in accordance with generally accepted accounting
principles consistently applied and in a manner otherwise acceptable to Bank,
and, at any reasonable time and from time to time, permit the Bank or any
representative thereof to examine and make copies of the records and visit the
properties of the Borrower and discuss the business and operations of the
Borrower with any employee or representative thereof. If the Borrower shall
maintain any records (including, but not limited to, computer generated records
or computer programs for the generation of such records) in the possession of a
third party, the Borrower hereby agrees to notify such third party to permit the
Bank free access to such records at all reasonable times and to provide the Bank
with copies of any records which it may request, all at the Borrower’s expense,
the amount of which shall be payable immediately upon demand.

 

6.12 Transfer Assets: Not, after the date hereof, sell, contract for sale,
convey, transfer, assign, lease or sublet, any of its assets (including, but not
limited to, the Collateral) except in the Ordinary Course of Business and, then,
only for full, fair and reasonable consideration.

 

6.13 Change in Nature of Business: Not make any material change in its financial
structure or the nature of its business as existing or conducted as of the date
hereof.

 

6.14 Maintenance of Jurisdiction: Borrower shall maintain the jurisdiction of
its organization and chief executive office, or if applicable, principal
residence, as set forth herein and not change such jurisdiction name or form of
organization without 30 days prior written notice to Bank.

 

6.15 Compensation of Employees: Compensate its employees for services rendered
at an hourly rate at least equal to the minimum hourly rate prescribed by any
applicable federal or state law or regulation.

 

6.16 Notice: Give the Bank prompt written notice of any and all (i) Events of
Default; (ii) litigation, arbitration or administrative proceedings to which the
Borrower is a party or which affects the Collateral; (iii) other matters which
have resulted in, or might result in a material adverse change in the Collateral
or the financial condition or business operations of the Borrower, and (iv) any
enforcement, cleanup, removal or other governmental or regulatory actions
instituted, completed or threatened against the Borrower or any of its
properties.

 

-13-



--------------------------------------------------------------------------------

6.17 Environmental Compliance: The Borrower shall conduct its operations and
keep and maintain all of its property in compliance with all Environmental Laws
and, upon the written request of the Bank, the Borrower shall submit to the
Bank, at the Borrower’s sole cost and expense, at reasonable intervals, a report
providing the status of any environmental, health or safety compliance, hazard
or liability.

 

6.18 Inventory:

 

  (i) Except as provided herein below, the Borrower’s inventory shall, at all
times, be in the Borrower’s physical possession, shall not be held by others on
consignment, sale on approval, or sale or return.

 

  (ii) The Borrower shall keep correct and accurate records.

 

  (iii) All inventory shall be of good and merchantable quality, free from
defects.

 

  (iv) The inventory shall not at any time or times hereafter be stored with a
bailee, warehouseman or similar party without the Bank’s prior written consent
and, in such event, the Borrower will concurrently therewith cause any such
bailee, warehouseman or similar party to issue and deliver to the Bank, in form
acceptable to the Bank, warehouse receipts in the Bank’s name evidencing the
storage of inventory.

 

  (v) At any reasonable time and from time to time, allow Bank to have the
right, upon demand, to inspect and examine inventory and to check and test the
same as to quality, quantity, value and condition and the Borrower agrees to
reimburse the Bank for the Bank’s reasonable costs and expenses in so doing.

 

6.19 Location and Maintenance of Equipment:

 

  (i) The Equipment shall at all times be in the Borrower’s physical possession,
shall not be held for sale or lease.

 

  (ii) The Borrower shall not secrete, abandon or remove, or permit the removal
of, the Equipment, or any part thereof, from the Borrower’s physical possession
or remove or permit to be removed any accessories now or hereafter placed upon
the Equipment.

 

  (iii) Upon the Bank’s demand, the Borrower shall immediately provide the Bank
with a complete and accurate description of the Equipment including, as
applicable, the make, model, identification number and serial number of each
item of Equipment. In addition, the Borrower shall immediately notify the Bank
of the acquisition of any new or additional Equipment or the replacement of any
existing Equipment and shall supply the Bank with a complete description of any
such additional or replacement Equipment.

 

  (iv)

The Borrower shall, at the Borrower’s sole cost and expense, keep and maintain
the Equipment in a good state of repair and shall not destroy, misuse, abuse,
illegally use or be negligent in the care of the Equipment or any part thereof.
The Borrower shall not remove, destroy, obliterate, change, cover, paint, deface
or alter the name plates, serial numbers, labels or other distinguishing numbers
or identification marks placed upon the Equipment or any part thereof by or on
behalf of the manufacturer, any dealer or rebuilder thereof, or the Bank. The
Borrower shall not be released from any liability to the Bank hereunder because
of any injury to or loss or destruction of the Equipment. The Borrower shall
allow the Bank and

 

-14-



--------------------------------------------------------------------------------

 

its representatives free access to and the right to inspect the Equipment at all
times and shall comply with the terms and conditions of any leases covering the
real property on which the Equipment is located and any orders, ordinances,
laws, regulations or rules of any federal, state or municipal agency or
authority having jurisdiction of such real property or the conduct of the
business of the persons having control or possession of the Equipment.

 

  (v) The Equipment is not now and shall not at any time hereafter be so affixed
to the real property on which it is located as to become a fixture or a part
thereof. The Equipment is now and shall at all times hereafter be and remain
personal property of the Borrower.

SECTION

7

EVENTS OF DEFAULT

Any one or more of the following described events shall constitute an event of
default (an “Event of Default”) under this Agreement:

 

7.1 Non-Payment: Any Borrower shall fail to pay the principal amount of any
Obligations when due or interest on the Obligations within 5 days of when due.

 

7.2 Performance Under This Agreement: The Borrower shall fail in any material
respect to perform or observe any term, covenant or agreement contained in this
Agreement or in any document, instrument or agreement relating to this Agreement
or any other document or agreement executed by the Borrower with or in favor of
Bank and any such failure shall continue unremedied for more than 30 days after
written notice from the Bank to the Borrower of the existence and character of
such Event of Default.

 

7.3 Representations and Warranties; Financial Statements: Any representation or
warranty made by the Borrower under or in connection with this Agreement or any
financial statement given by the Borrower or any guarantor shall prove to have
been incorrect in any material respect when made or given or when deemed to have
been made or given.

 

7.4 Other Agreements: If there is a default under any agreement to which
Borrower is a party with Bank or with a third party or parties resulting in a
right by the Bank or by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness.

 

7.5 Insolvency: The Borrower or any guarantor shall: (i) become insolvent or be
unable to pay its debts as they mature; (ii) make an assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its properties and assets; (iii) file a voluntary petition in bankruptcy or
seeking reorganization or to effect a plan or other arrangement with creditors;
(iv) file an answer admitting the material allegations of an involuntary
petition relating to bankruptcy or reorganization or join in any such petition;
(v) become or be adjudicated a bankrupt; (vi) apply for or consent to the
appointment of, or consent that an order be made, appointing any receiver,
custodian or trustee, for itself or any of its properties, assets or businesses;
or (vii) in an involuntary proceeding, any receiver, custodian or trustee shall
have been appointed for all or substantial part of the Borrower’s or guarantor’s
properties, assets or businesses and shall not be discharged within 30 days
after the date of such appointment.

 

7.6 Execution: Any writ of execution or attachment or any judgment lien for an
amount greater than $1,000,000.00 shall be issued against any property of the
Borrower and shall not be discharged or bonded against or released within 30
days after the issuance or attachment of such writ or lien.

 

-15-



--------------------------------------------------------------------------------

7.7 Suspension: The Borrower shall voluntarily suspend the transaction of
business or allow to be suspended, terminated, revoked or expired any permit,
license or approval of any governmental body necessary to conduct the Borrower’s
business as now conducted.

 

7.8 Material Adverse Change: If there occurs a material adverse change in the
Borrower’s business or financial condition, including, but not limited to, any
adverse change from the draft audit statement dated December 31, 2006 to the
final audit statement, or if there is a material impairment of the prospect of
repayment of any portion of the Obligations or there is a material impairment of
the value or priority of the Bank’s security interest in the Collateral and any
such material adverse change shall continue unremedied for more than 5 days
after the occurrence thereof.

 

7.9 Change in Ownership: There shall occur a sale, transfer, disposition or
encumbrance (whether voluntary or involuntary), or an agreement shall be entered
into to do so, with respect to more than 20% of the issued and outstanding
capital stock of the Borrower or Borrower shall issue additional authorized
capital stock for sale, transfer disposition or encumbrance.

 

7.10 Impairment of Collateral. There shall occur any injury or damage to all or
any part of the Collateral or all or any part of the Collateral shall be lost,
stolen or destroyed.

SECTION

8

REMEDIES ON DEFAULT

Upon the occurrence of any Event of Default, the Bank may, at its sole and
absolute election, without demand and only upon such notice as may be required
by law:

 

8.1 Acceleration: Declare any or all of the Borrower’s indebtedness owing to the
Bank, whether under this Agreement or any other document, instrument or
agreement, immediately due and payable, whether or not otherwise due and
payable.

 

8.2 Cease Extending Credit: Cease making Advances or otherwise extending credit
to or for the account of the Borrower under this Agreement or under any other
agreement now existing or hereafter entered into between the Borrower and the
Bank.

 

8.3 Termination: Terminate this Agreement as to any future obligation of the
Bank without affecting the Borrower’s obligations to the Bank or the Bank’s
rights and remedies under this Agreement or under any other document, instrument
or agreement.

 

8.4 Letters of Credit: Require the Borrower to pay immediately to the Bank, for
application against drawings under any outstanding Letters of Credit, the
outstanding principal amount of any such Letters of Credit which have not
expired. Any portion of the amount so paid to the Bank which is not applied to
satisfy draws under any such Letters of Credit or any other obligations of the
Borrower to the Bank shall be repaid to the Borrower without interest.

 

8.5 Protection of Security Interest: Make such payments and do such acts as the
Bank, in its sole judgment, considers necessary and reasonable to protect its
security interest or lien in the Collateral. The Borrower hereby irrevocably
authorizes the Bank to pay, purchase, contest or compromise any encumbrance,
lien or claim which the Bank, in its sole judgment, deems to be prior or
superior to its security interest. Further, the Borrower hereby agrees to pay to
the Bank, upon demand therefor, all expenses and expenditures (including
attorneys’ fees) incurred in connection with the foregoing.

 

-16-



--------------------------------------------------------------------------------

8.6 Foreclosure: Enforce any security interest or lien given or provided for
under this Agreement or under any security agreement, mortgage, deed of trust or
other document, in such manner and such order, as to all or any part of the
properties subject to such security interest or lien, as the Bank, in its sole
judgment, deems to be necessary or appropriate and the Borrower hereby waives
any and all rights, obligations or defenses now or hereafter established by law
relating to the foregoing. In the enforcement of its security interest or lien,
the Bank is authorized to enter upon the premises where any Collateral is
located and take possession of the Collateral or any part thereof, together with
the Borrower’s records pertaining thereto, or the Bank may require the Borrower
to assemble the Collateral and records pertaining thereto and make such
Collateral and records available to the Bank at a place designated by the Bank.
The Bank may sell the Collateral or any portions thereof, together with all
additions, accessions and accessories thereto, giving only such notices and
following only such procedures as are required by law, at either a public or
private sale, or both, with or without having the Collateral present at the time
of the sale, which sale shall be on such terms and conditions and conducted in
such manner as the Bank determines in its sole judgment to be commercially
reasonable. The Collateral may be disposed of in its then condition without any
preparation or processing. In connection with any disposition of the Collateral,
the Bank may disclaim any warranty relating to title, possession or quiet
enjoyment. Any deficiency which exists after the disposition or liquidation of
the Collateral shall be a continuing liability of the Borrower to the Bank and
shall be immediately paid by the Borrower to the Bank. Further, the Borrower
hereby agrees to pay to the Bank, upon demand therefore, all expenses and
expenditures (including attorney’s fees) incurred in connection with the
foregoing.

 

8.7 Non-Exclusivity of Remedies: Exercise one or more of the Bank’s rights set
forth herein or seek such other rights or pursue such other remedies as may be
provided by law, in equity or in any other agreement now existing or hereafter
entered into between the Borrower and the Bank, or otherwise.

SECTION

9

MISCELLANEOUS

 

9.1 Amounts Payable on Demand: If the Borrower shall fail to pay on demand any
amount so payable under this Agreement, the Bank may, at its option and without
any obligation to do so and without waiving any default occasioned by the
Borrower having so failed to pay such amount, create an Advance under this
Agreement in an amount equal to the amount so payable, which Advance shall
thereafter bear interest as provided hereunder.

 

9.2 Default Interest Rate: If an Event of Default, or an event which, with
notice or passage of time could become an Event of Default, has occurred or is
continuing, the Borrower shall pay to the Bank interest on any Indebtedness or
amount payable under this Agreement at a rate which is 5% in excess of the rate
or rates then in effect under this Agreement.

 

9.3 Reliance and Further Assurances: Each warranty, representation, covenant,
obligation and agreement contained in this Agreement shall be conclusively
presumed to have been relied upon by the Bank regardless of any investigation
made or information possessed by the Bank and shall be cumulative and in
addition to any other warranties, representations, covenants and agreements
which the Borrower now or hereafter shall give, or cause to be given, to the
Bank. Borrower agrees to execute all documents and instruments and to perform
such acts as the Bank may reasonably deem necessary to confirm and secure to the
Bank all rights and remedies conferred upon the Bank by this agreement and all
other documents related thereto.

 

9.4

Attorneys’ Fees: Borrower shall pay to the Bank all costs and expenses,
including but not limited to reasonable attorneys fees, incurred by Bank in
connection with the administration, enforcement,

 

-17-



--------------------------------------------------------------------------------

 

including any bankruptcy, appeal or the enforcement of any judgment or any
refinancing or restructuring of this Agreement or any document, instrument or
agreement executed with respect to, evidencing or securing the indebtedness
hereunder.

 

9.5 Notices: All notices, payments, requests, information and demands which
either party hereto may desire, or may be required to give or make to the other
party hereto, shall be given or made to such party by hand delivery or through
deposit in the United States mail, postage prepaid, or by facsimile delivery, or
to such other address as may be specified from time to time in writing by either
party to the other.

 

To the Borrower:   To the Bank: GUIDANCE SOFTWARE, INC.   BANK OF THE WEST 215
North Marengo Avenue   Sherman Oaks NBO Pasadena, CA 91 101   15165 Ventura
Blvd, Suite 445 Attn:   Frank Sansone, Chief Financial Officer   Sherman Oaks,
CA 91403     Attn:    J. D. Benko        Vice President FAX:   (626) 229-9199  
FAX:    (818) 728-3611

 

9.6 Waiver: Neither the failure nor delay by the Bank in exercising any right
hereunder or under any document, instrument or agreement mentioned herein shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any other document, instrument or agreement mentioned
herein preclude other or further exercise thereof or the exercise of any other
right; nor shall any waiver of any right or default hereunder, or under any
other document, instrument or agreement mentioned herein, constitute a waiver of
any other right or default or constitute a waiver of any other default of the
same or any other term or provision.

 

9.7 Conflicting Provisions: To the extent the provisions contained in this
Agreement are inconsistent with those contained in any other document,
instrument or agreement executed pursuant hereto, the terms and provisions
contained herein shall control. Otherwise, such provisions shall be considered
cumulative.

 

9.8 Binding Effect; Assignment: This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Bank and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Bank.
The Bank may sell, assign or grant participation in all or any portion of its
rights and benefits hereunder. The Borrower agrees that, in connection with any
such sale, grant or assignment, the Bank may deliver to the prospective buyer,
participant or assignee financial statements and other relevant information
relating to the Borrower and any guarantor.

 

9.9 Jurisdiction: This Agreement, any notes issued hereunder, the rights of the
parties hereunder to and concerning the Collateral, and any documents,
instruments or agreements mentioned or referred to herein shall be governed by
and construed according to the laws of the State of California without regard to
conflict of law principles, to the jurisdiction of whose courts the parties
hereby submit.

 

9.10 Waiver Of Jury Trial. THE BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER CONSULTING (OR
HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS AGREEMENT OR ANY
OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.

 

-18-



--------------------------------------------------------------------------------

9.11 Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Agreement or any other
document, instrument or transaction between the parties (each, a Claim), will be
resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the Court). The following matters shall not be subject to reference:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including without limitation
set-off), (iii) appointment of a receiver, and (iv) temporary, provisional or
ancillary remedies (including without limitation writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). The
exercise of, or opposition to, any of the above does not waive the right to a
reference hereunder.

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee’s decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.

 

9.12 Counterparts: This Agreement may be executed in any number of counterparts
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.

 

9.13 Headings: The headings herein set forth are solely for the purpose of
identification and have no legal significance.

 

9.14 Entire Agreement and Amendments: This Agreement and all documents,
instruments and agreements mentioned herein constitute the entire and complete
understanding of the parties with respect to the transactions contemplated
hereunder. All previous conversations, memoranda and writings between the
parties pertaining to the transactions contemplated hereunder not incorporated
or referenced in this Agreement or in such documents, instruments and agreements
are superseded hereby. This Agreement may be amended only by an instrument in
writing signed by the Borrower and the Bank.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     GUIDANCE SOFTWARE, INC BY:   

/s/ J. D. Benko

    BY:  

/s/ Shawn Mcreight

NAME:    J. D. Benko, Vice President     NAME:   Shawn Mcreight, Chairman and
Chief Technology Officer          LOGO [g19277stamp.jpg]

 

-20-



--------------------------------------------------------------------------------

CERTIFIED CORPORATE RESOLUTION TO BORROW

WHEREAS, GUIDANCE SOFTWARE, INC. (the “Corporation”) has made application to
BANK OF THE WEST (the “Bank”) for credit accommodations which may consist of but
shall in no way be limited to the following: the renewal, continuation or
extension of an existing obligation; the extension of a new loan, line of credit
or commitment; the issuance of letters of credit or banker’s acceptances; or the
purchase or sale through Bank of foreign currencies.

RESOLVED, that: any one of the following officers: SHAWN MCCREIGHT, as the
CHAIRMAN AND CHIEF TECHNOLOGY OFFICER of the Corporation, or JOHN PATZAKIS, as
the VICE CHAIRMAN AND CHIEF LEGAL OFFICER of the Corporation, are authorized, in
the name of and on behalf of the Corporation to:

 

  (a) Borrow money from the Bank in such amounts and upon such terms and
conditions as are agreed upon by the officers of the Corporation and the Bank;
and execute and deliver or endorse such evidences of indebtedness or renewals
thereof or agreements therefor as may be required by the Bank, all in such form
and content as the officers of the Corporation executing such documents shall
approve (which approval shall be evidenced by the execution and delivery of such
documents); provided, however, that the maximum amount of such indebtedness
shall not exceed the principal sum of $5,000,000.00 exclusive of any interest,
fees, attorneys’ fees and other costs and expenses related to the indebtedness.

 

  (b) Execute such evidences of indebtedness, agreements, security instruments
and other documents and to take such other actions as are herein authorized.

 

  (c) Sell to or discount or re-discount with the Bank any and all negotiable
instruments, contracts or instruments or evidences of indebtedness at any time
held by the Corporation; and endorse, transfer and deliver the same, together
with guaranties of payment or repurchase thereof, to the Bank (for which the
Bank is hereby authorized and directed to pay the proceeds of such sale,
discount or re-discount as directed by such endorsement without inquiring into
the circumstances of its issue or endorsement or the disposition of such
proceeds).

 

  (d) Withdraw, receive and execute receipts for deposits and withdrawals on
accounts of the Corporation maintained with the Bank.

 

  (e) Grant security interests and liens in any real, personal or other property
belonging to or under the control of the Corporation as security for any
indebtedness of the Corporation to the Bank; and execute and deliver to the Bank
any and all security agreements, pledges, mortgages, deeds of trust and other
security instruments and any other documents to effectuate the grant of such
security interests and liens, which security instruments and other documents
shall be in such form and content as the officers of the Corporation executing
such security instruments and other documents shall approve and which approval
shall be evidenced by the execution and delivery of such security instruments
and other documents.

 

  (f) Apply for letters of credit or seek the issuance of banker’s acceptances
under which the Corporation shall be liable to the Bank for repayment.

 

  (g) Purchase and sell foreign currencies, on behalf of the Corporation,
whether for immediate or future delivery, in such amounts and upon such terms
and conditions as the officer(s) authorized herein may deem appropriate, and
give any instructions for transfers or deposits of monies by check, drafts,
cable, letter or otherwise for any purpose incidental to the foregoing, and
authorize or direct charges to the depository account or accounts of the
Corporation for the cost of any foreign currencies so purchased through the
Bank.

 

-1-



--------------------------------------------------------------------------------

  (h) To designate in writing to the Bank in accordance with the terms of any
agreement or other document executed by the above-named individuals one or more
individuals who shall have the authority to as provided herein, to:

 

  (1) request advances under lines of credit extended by the Bank to the
Corporation;

 

  (2) apply for letters of credit or seek the issuance of banker’s acceptances
under which the Corporation shall be liable to the Bank for repayment;

 

  (3) make deposits and receive and execute receipts for deposits on accounts of
the Corporation maintained with the Bank;

 

  (4) make withdrawals and receive and execute receipts for withdrawals on
account of the Corporation maintained with the Bank;

 

  (5) purchase and sell foreign currencies.

 

  (i) Enter into derivative transactions, including but not limited to, interest
rate swaps, caps, floors, collars, swaptions, and forwards.

 

  (j) Transact any other business with the Bank incidental to the powers
hereinabove stated.

RESOLVED FURTHER, that all such evidences of indebtedness, agreements, security
instruments and other documents executed in the name of and on behalf of the
Corporation and all such actions taken on behalf of the Corporation in
connection with the matters described herein are hereby ratified and approved.

RESOLVED FURTHER, that the Bank is authorized to act upon these resolutions
until written notice of their revocation is delivered to the Bank.

RESOLVED FURTHER, that any resolution set forth herein is in addition to and
does not supersede any resolutions previously given by the Corporation to the
Bank.

RESOLVED FURTHER, that the Secretary of the Corporation be, and hereby is,
authorized and directed to prepare, execute and deliver to the Bank a certified
copy of the foregoing resolutions.

I do hereby certify that I am                                         , the
Secretary of GUIDANCE SOFTWARE, INC., a California corporation, and I do hereby
further certify that the foregoing is a true copy of the resolutions of the
Board of Directors of the Corporation adopted and approved by unanimous written
consent.

I hereby further certify that such resolutions are presently in full force and
effect and have not been amended or revoked. I do further certify that the
following persons have been duly elected and qualified as and, this day are,
officers of the Corporation, holding their respective offices appearing below
their names, and that the signatures appearing opposite their names are the
genuine signatures of such persons.

 

NAME OF OFFICER: SHAWN MCCREIGHT  

 

 

TITLE: CHAIRMAN AND CHIEF TECHNOLOGY OFFICER

 

(SIGNATURE)

 

 

-2-



--------------------------------------------------------------------------------

NAME OF OFFICER: JOHN PATZAKIS  

 

 

TITLE: VICE CHAIRMAN AND CHIEF LEGAL OFFICER

 

(SIGNATURE)

 

IN WITNESS WHEREOF, this document is executed as of March 14, 2007.

 

NAME OF CORPORATION:        GUIDANCE SOFTWARE, INC.   BY:  

 

    NAME:  

 

  , SECRETARY

 

-3-



--------------------------------------------------------------------------------

LOAN DISBURSEMENT INSTRUCTIONS

Line of Credit

Date: March 14, 2007

The undersigned hereby instructs BANK OF THE WEST to disburse the proceeds of
this loan as shown below:

 

DISBURSEMENT

   AMOUNT

Credited to the following account: Any all Advances will be deposited into
checking account #751 -009820 upon the request of the Borrower.

   $                     

TOTAL:

   $                     

(Authorizing signatures appear on attached page entitled

“AUTHORIZING SIGNATURES FOR LOAN DISBURSEMENT INSTRUCTIONS”)

 

-1-



--------------------------------------------------------------------------------

AUTHORIZING SIGNATURES FOR LOAN DISBURSEMENT INSTRUCTIONS

The following signature(s) authorize disbursement of loan proceeds as set forth
in the preceding instructions consisting of 1 page(s).

 

BORROWER: GUIDANCE SOFTWARE, INC BY:  

/s/ Shawn Mcreight

NAME:   Shawn Mcreight, Chairman and Chief Technology Officer

LOGO [g19277stamp.jpg]

 

-2-